Case: 1:21-cv-02600 Document #: 81-5 Filed: 07/14/21 Page 1 of 4 PageID #:2093




                          EXHIBIT 2
Business Search - Business Entities - Business Programs | California Sec...                                   https://businesssearch.sos.ca.gov/CBS/Detail
                     Case: 1:21-cv-02600 Document #: 81-5 Filed: 07/14/21 Page 2 of 4 PageID #:2094


         Dr. Shirley N. Weber
         California Secretary of State


                      Business Search - Entity Detail

             The California Business Search is updated daily and reflects work processed through Sunday, June 6, 2021. Please refer to
             document Processing Times for the received dates of filings currently being processed. The data provided is not a
             complete or certified record of an entity. Not all images are available online.

             C3893258             TOP PURE (USA), INC.
                Registration Date:                                              04/04/2016
                Jurisdiction:                                                   CALIFORNIA
                Entity Type:                                                    DOMESTIC STOCK
                Status:                                                         ACTIVE
                Agent for Service of Process:                                   JUN LU
                                                                                3717 SAN GABRIEL RIVER PARKWAY, #A
                                                                                PICO RIVERA CA 90660
                Entity Address:                                                 3717 SAN GABRIEL RIVER PARKWAY, #A
                                                                                PICO RIVERA CA 90660
                Entity Mailing Address:                                         3717 SAN GABRIEL RIVER PARKWAY, #A
                                                                                PICO RIVERA CA 90660

                   Certificate of Status


             A Statement of Information is due EVERY year beginning five months before and through the end of April.


              Document Type                                            File Date
                                                                                                               PDF
                                                                                                               

              SI-NO CHANGE                                                 02/24/2021


              SI-COMPLETE                                                  05/06/2016


              REGISTRATION                                                 04/04/2016



             * Indicates the information is not contained in the California Secretary of State's database.

                     If the status of the corporation is "Surrender," the agent for service of process is automatically revoked. Please refer
                     to California Corporations Code section 2114 for information relating to service upon corporations that have
                     surrendered.
                     For information on checking or reserving a name, refer to Name Availability.
                     If the image is not available online, for information on ordering a copy refer to Information Requests.
                     For information on ordering certificates, status reports, certified copies of documents and copies of documents not
                     currently available in the Business Search or to request a more extensive search for records, refer to Information
                     Requests.
                     For help with searching an entity name, refer to Search Tips.
                     For descriptions of the various fields and status types, refer to Frequently Asked Questions.

                Modify Search             New Search             Back to Search Results



1 of 2                                                                                                                                      6/8/21, 9:09 AM
Business Search - Business Entities - Business Programs | California Sec...       https://businesssearch.sos.ca.gov/CBS/Detail
                     Case: 1:21-cv-02600 Document #: 81-5 Filed: 07/14/21 Page 3 of 4 PageID #:2095




2 of 2                                                                                                       6/8/21, 9:09 AM
     Case: 1:21-cv-02600 Document #: 81-5 Filed: 07/14/21 Page 4 of 4 PageID #:2096

                  California Secretary of State
                  Electronic Filing


Corporation - Statement of Information No Change
                               Entity Name:        TOP PURE (USA), INC.



                       Entity (File) Number:       C3893258
                                   File Date:      02/24/2021
                                Entity Type:       Co o a on
                                Jurisdiction:      CALIFORNIA
                              Document ID:         GQ96337



There has been no change in any of the information contained in the previous
complete Statement of Information filed with the California Secretary of State.



     i nin t i ocument I certif t at t e information i true an correct an t at I am aut ori e
 a ifornia a to i n




 e    on    gna    e       MAXSON LIU




           Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
                                                                                                   Document ID: GQ96337
